 362DECISIONSOF NATIONALLABOR RELATIONS BOARDHAYES AIRCRAFT CORPORATIONandINTERNATIONAL ASSOCIATION OFMACHINISTS, A. F. OF L., PETITIONERHAYES AIRCRAFT CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, C. I.0.,PETITIONER.Cases Nos. 10-RC-1670 and 10-RC-1671.February 27, 1952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJerold B. Sindler, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.United States Air Force operates an aircraft modification centerat Birmingham, Alabama, and aircraft storage facilities at Pyote,Texas.The Employer, under contracts with the Air Force, main-tains the modification center buildings at Birmingham; repairs andmaintains aircraft within the center; and removes from storage andprepares for flight aircraft stored at Pyote, Texas.International Association of Machinists, A. F. of L., herein calledthe IAM, and International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, CIO, herein called theUAW-CIO, each seek to represent employees at the Employer's Bir-mingham and Pyote operations in a single unit of building mainte-nance and aircraft production and maintenance employees, excludingoffice clerical employees, administrative employees, professional em-ployees, guards, watchmen, and supervisors.Jefferson County Ala-bama and Vicinity Carpenter's District Council, the Intervenor,1The Petitioners challenged the intervention of Jefferson County Alabama and vicinityCarpenters District Council, the Intervenor herein, on the ground that the Intervenor didnot make a proper showing of interestwe find no merit in this contention.As we haverepeatedly stated, a showing of interest is a question for administrative determination, notsubject to dirc et or collateral attack.Stokely Foods, Inc.,78 NLRB 842, and cases citedtherein.98 NLRB No. 57. HAYES AIRCRAFT. CORPORATION363herein called the Council, seeks a separate unit of carpenters, cabinet-makers, and maintenance mechanics engaged in building maintenanceand aircraft work for the Employer at Birmingham and Pyote.TheEmployer, though generally agreeing with the IAM and the UAW-CIO that its employees should be placed in a general miscellaneousunit rather than by craft lines, contends that employees engaged inthe building maintenance work should be excluded from the unit ofproduction and maintenance employees engaged in aircraft work.The Employer's OperationsAs noted above, the Employer is generally engaged in two types ofwork for the Air Force : (1) Maintenance of the buildings that com-prise the modification center, and (2) repair and maintenance of air-craft at the modification center in Birmingham and at the storagelocation at Pyote, Texas.The Employer performs this work for theAir Force under two separate contracts; one covering building main-tenance, and the other covering aircraft work. Its employees engagedin this work include carpenters, mechanics, painters, plumbers, steam-fitters, furnace firemen, laborers, electricians, truck drivers, auto.mechanics, and janitors, each performing work usually assigned to.persons of their several job categories.At the present time, suchworkmen may be assigned to building maintenance or aircraft workas the Employer's needs may require.The Employer intends, how-ever, to make specific work assignments covering these two generaltypes of work to specific employees and does not contemplate there-after temporary assignments or interchange of employees between thebuilding maintenance and aircraft work performed under its separatecontracts with the Air Force.So far as the record discloses, there isno difference with respect to the skills required for the two types ofwork.The Employer contends, however, that because it performs itswork for the Air Force under two separate contracts for building andmaintenance and aircraft maintenance and repair, its employees per-forming.such work shoulr be segregated into corresponding bargain-ing units, or specifically that employees, who work or will be assignedto work under the Air Force building maintenance contract shouldbe presently excluded from the unit of employees to be assigned towork on aircraft.In view of the similar skills, close relationship, and more or lessnecessary integration between the work of the building maintenanceemployees and that of the aircraft repair and maintenance employeeswithin the same area, and in the absence of any past bargaining historywith a labor organization, or more cogent reason for their separation,we shall include in the same unit building maintenance employees with 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDaircraftmaintenance and repair employees, as urged by the labororganizations herein?The Proposed Carpenters' UnitAmong the varieties of skilled workmen employed in its buildingmaintenance and aircraft maintenance and repair, the Employer hasapproximately 22 carpenters engaged in production and repair work.At the time of the hearing, all carpenters were engaged in buildingshipping crates and tearing down partitions.Approximately 10carpenters will be assigned to so-called production work such asbuilding benches, floors, and temporary stands for aircraft.Ap-proximately 12 carpenters will be assigned to do maintenance andrepair work on buildings throughout the modification center.Asskilled workers, they will be expected to repair and construct all typesof wood structures and equipment, such as rough forms, platforms,flooring, workbenches, storage bins, and office partitions.Carpenters,rated A, B, and C, according to their experience, work exclusivelywith wood, and their work requires them to use the usual carpenters'tools and equipment, including hand tools, ladders, slings, andscaffolding.Although the Employer did not at the time of the hearing have anycabinetmakers on its payroll, it contemplates the employment of twocabinetmakers whenever the need for them arises under its buildingmaintenance contract with the Air Force.Cabinetmakers will also berated A, B, and C, depending on their experience.The Employer has on its payroll seven maintenance S mechanicswho service, dismantle, and maintain the operating condition ofvarious machines in the plant.They locate the cause of breakdownsof machines and equipment; determine the method of dismantlingand repair; replace worn or broken parts; and make necessary installa-tions.They use lathes, drill presses, grinders, and all types of me-chanics hand tools, working to close tolerances according to jobrequirements.Rated as A, B, and C mechanics, depending upon theirexperience, they work with wood, brass, copper, babbit, steel, and alltypes of machine parts to replace worn out or broken parts.Theywork under the plant engineering department which also supervisesplumbers, electricians, and other maintenance employees.The Em-ployer contemplates the assignment of three mechanics to maintenancework for the modification center buildings.Their work will embracethe maintenance of machinery,' such as the heating and plumbingsystem for the entire center.The Council urges that maintenance'Viner Brothers,Inc.,80 NLRB 992.a Skilledmechanics who work on machines are thus-distinguished from the lesserskilled auto mechanics. HAYES AIRCRAFT CORPORATION365mechanicsshould be included with carpenters and cabinetmakers in asingleunit or, in the alternative, that carpenters and cabinetmakersshould be placed in one separate unit and that maintenance mechanicsshould be placed in another separate unit.It is evident that carpenters, cabinetmakers, and maintenancemechanicsare aheterogenous group having no common supervision orplace of work and performing generally unrelated work.We be-lieve, therefore, that employees in these three categories lack a suffi-cient community of interest to warrant their placement together in asingle bargaining unit apart from all other employees in the plant.4However, carpenters and cabinetmakers do perform a functionallydistinct aspect of maintenance work and together compose a tradi-tional craft group of the type to which the Board has frequentlygranted separate representation.,'We therefore believe that carpen-ters and cabinetmakers may, if they so desire, constitute a separatebargaining unit apart from all other employees. It is also clear thatthe mechanics comprise a distinct craft group, such as we have oftenrecognized may be bargained for separately,6 and we believe that theyalso may, if they so desire, constitute a separate bargaining unit.We shall make no present unit determinations for the employeesconcerned herein.We shall establish separate voting groups (1) forcarpenters and cabinetmakers and (2) for mechanics, and shall placeon the ballot for each voting group thenames ofthe IAM, the UAW,and the Council.We shall conduct a separate election among otheremployees, excluding,inter alia,carpenters, cabinetmakers, and me-chanics, placing the names of the IAM and the UAW-CIO on theballot.The separate voting groups shall be as follows :(1)All carpenters and cabinetmakers, excluding supervisors.(2)All maintenance mechanics, excluding supervisors.(3)All production and maintenance employees including inspec-tors and timekeepers who work on the production floor of the plantand other plant clerical employees and janitors,' but excluding em-ployees in groups (1) and (2), office clerical employees, administrativeemployees, professional employees, guards andfiremen,"and super-visors.Coosa-River Newsprint Company,90 NLRB 1514;InternationalPaper Company,South-ern KraftDivision(Rayon Plant),94 NLRB 500.6InternationalPaper Company,SouthernKraftDivision(Rayon Plant),supra;BellTelephone Laboratories,Inc,94 NLRB 1559.6NationalBiscuit Company,88 NLRB 313 ; cfGlass Fibers, Inc,93 NLRB 1289.'We find no merit in the Employer's contentionthat office janitors should beexcludedfrom the residual unit.The William Schluderberg-T. J. KurdleCo , 93 NLRB 1572.8Guardsand firemen work in onedepartmentunder the supervision of the chief ofpolice andthe fire department.Firemen handle fire apparatus and act as guards inenforcing fire rulesAs guards, we shall excludefiremen and guards from the residual unit. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf a majority of the employees in voting groups (1) or (2) selecta labor organization other than that selected by a majority of theemployees in voting group 3, those employees will be taken to have indi-cated their desire to constitute a separate bargaining unit and theRegional Director conducting the election herein is instructed to issuea certification of representatives to the labor organization selected bythe employees in each group for such unit or units, which the Board, insuch circumstances, finds to be appropriate for the purposes of col-lective bargaining.[Text of Direction of Elections omitted from publication in thisvolume.]DETROIT HARDWARE MANUFACTURING COMPANYa/ndMETAL POLISHERS,BUFFERS, PLATERS & HELPERS INTERNATIONAL UNION #1, A.F. of L.,PETITIONER.'Case No. 7 RC-1595.February27,195?Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herman Corenman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit 2 of all polishers, buffers,' platers,and their apprentices at the Employer's Detroit, Michigan, plant, in-cluding the cleaner-grinder-apprentice polisher and the alumilator,and excluding all other employees.The Employer moves that thepetition be dismissed on the ground that the employees in the pro-posed unit have, with the exception of pay rates, the same conditionsof employment as other employees, perform routine and repetitiveThe name of the Petitioner appears as used at the hearing.sThe description of the unit sought by the Petitioner appears as amended at the hearing.The terms polishers and buffers are often used interchangeably.98 NLRB No. 61.